Defendant-appellant William Bunt appeals the denial of his motion for conditional probation for drug treatment pursuant to R.C. 2951.04. This Court dismisses the appeal.
On July 1, 1996, Bunt plead guilty in case number 95CR046882 and case number 96CR048989. On August 23, 1996, just prior to sentencing, Bunt filed the motion for conditional probation that is the subject of this appeal. On August 27, 1996, without specifically addressing the issue of conditional probation, the trial court sentenced Bunt in both cases to a term of imprisonment. Bunt was immediately transferred to a state facility to begin serving his sentences.
Over a year later, on October 30, 1997, Bunt moved the trial court to rule on his motion for conditional probation. As a result, on November 17, 1997, the trial court denied the motion for conditional probation. Bunt appeals the November 17, 1997 denial of conditional probation.
The November 17, 1997 journal entry denying conditional probation is not a final appealable order. See State v.Ledbetter (1991), 72 Ohio App.3d 377, 381. "'Nowhere is there any provision for an appeal from an order denying conditional probation pursuant to R.C. 2951.04[.]'" Id. at 379, quotingState v. Robinson (Mar. 1, 1977), Franklin App. No. 76AP-747, unreported.
Appeal dismissed.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to appellant.
Exceptions.
                                        -------------------- DONNA J. CARR FOR THE COURT
BAIRD, P. J., REECE, J., CONCUR